Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 7/2/2021 in response to the Office Action of 4/02/2021 is acknowledged and has been entered.  Claims 7-16,18-26 are pending.  Claim 17 has been cancelled. Claims 7-15, 18,20-26 are withdrawn.  Claims 16 and 19 are pending and examined in view of the elected species: 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application is a continuation of 15/345,255 which is a CIP of 13/517,244 and 13/825675 that claims benefit of several provisional.  However neither 13/517,244 nor 13/825675 support for the newly added limitation “determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample”.  Therefore, the instant claims are given the priority of the filing of the parent application 15/345,255 of 11/07/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 16 has been amended to recite “determining the subject is at risk [..]” in step c  The claim now recites “treating a subject not receiving renal replacement therapy” (preamble) and further recites “the subject” in each of steps a-d.  The specification discloses the subject from which the urine is taken (step a) can be for example in acute renal injury RIFLE R (also in claim 19).  In addition applicant argues on page 7 second paragraph of Remarks (7/2/2021) that treating subjects with AKI RIFLE stage 0 is consistent with the specification and therefore, it is not clear as to whether the subject undergoing treatment for acute renal injury in step d is the subject in step a (regardless of the level of hyaluronic acid) or step c (based on a level of 
Claim 19 recites the subject has RIFLE acute kidney stage 0.  The specification defines RIFLE 0 to refer to a patient that does not fall within the RIFLE R,I, F and is in pre-risk (page 6, first paragraph) and also discloses RIFLE 0 as non-injury [0106] .  The specification provides objective classification of the renal status in terms of creatinine and urine output for RILE stages R(risk) I (injury) and F (failure) but not for RIFLE 0.  In addition, applicant states  that subjects with RIFLE 0 have a spectrum of risk (Remarks (7/2/2021 see page 7 first paragraph of) which contradict the “no-risk” i.e. RIFLE 0 as non-injury [0106].  Therefore,  it is not clear what RIFLE 0  refers to a subject having some risk and to a lesser extent than stage R of acute renal injury or no risk, absent an objective classification of the renal status in terms of creatinine and urine output.   Thus, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Applicant arguments are moot in view of the new grounds for rejection.  In addition, Applicant arguments regarding that subjects with RIFLE 0 have a spectrum of risk provides evidence for indefinite language as a “spectrum of risk” is different from no risk of injury and encompasses various values not defined by the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method for treating a subject not receiving renal replacement therapy, comprising: (a) obtaining a urine sample from the subject; wherein the subject is in RIFLE O (elected species and instant claim 19) (b) detecting an elevated level of hyaluronic acid in the sample as compared to a threshold level; 
(c) determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample; and (d) treating the subject for acute kidney injury, wherein treating comprises administering renal replacement therapy; administering hemodialysis, peritoneal dialysis, or hemofiltration; withdrawing delivery of compounds known to be damaging to the kidney; kidney transplantation; or modifying diuretic administration..
The scope of the claims is broad as it encompasses any subject not receiving renal replacement therapy is determined at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, based on the single step of identifying an  elevated level of the hyaluronic acid above any and all threshold and being treated for acute renal failure  The genus “subject not receiving renal replacement therapy”, includes any subjects from any species including healthy,  including  RIFLE 0 that is interpreted as not having acute renal failure.  Further, the genus “threshold” is broad and encompasses any value.  However the instant specification fails to describe what elevated levels of hyaluronic concentration obtained from urine samples of any and all subjects not having acute renal injury i.e. RIFLE O would be suitable for (c) determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample.   While in one embodiment the specification discloses differentiating between patients in the intensive care unit RIFLE O  that  that do not progress i.e. cohort 1  from cohort 2, in this embodiment, cohort 2 comprises a mixed population of subjects progressing RIFLE R I and F [0111].  In a different embodiment, subjects in cohort 1 are mixed including RIFLE O or R at the time the urine sample are grouped in cohort 1, while subjects in RIFLE I or F are grouped in cohort 2.  The specification is devoid of disclosing a threshold above which a level of hyaluronic acid can differentiate and determine subjects at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from any subject having non-injury (elected species) as for example healthy subjects, based on the single step of identifying an  elevated level of the hyaluronic acid 
Regarding unpredictability, hyaluronic acid levels in urine are known to fluctuate in healthy subjects according to gender/body weight see Laurent et al. (FASEB J. 1992; 6:2397-2404, Fig.1, table 2, of record, IDS Reference), and also fluctuate due to many disorders as for example inflammation i.e. rheumatoid arthritis, primary biliary cirrhosis see Laurent et al. (FASEB J. 1992; 6:2397-2404, table 2) bladder cancer (US PAT 6,350,571)  Therefore, it is likely that the level of hyaluronic acid will be influenced by these processes irrespective of the renal status when a subject not receiving renal replacement therapy suffers from inflammation, bladder cancer, autoimmune diseases.. 
Using a single biomarker marker as the clinical endpoint to determine treatment for acute renal injury in a subjects is recognized in the art  as unpredictable especially in critically ill subjects as prior art teach that the application of biomarkers for the diagnosis or predicting risk for AKI is most cumbersome in critically ill due to various processes as for example inflammatory processes, Devarajan et al, J AM Soc Nephrol 2006;vol 17:1503-1520, IDS reference).   Therefore it is likely that the level of hyaluronic acid in urine  will be influenced by these processes irrespective of AKI especially, while the claims requires the single step of  identifying the elevated level of the hyaluronic acid in the sample to determine AKI RIFLE I or F in all all subjects having any and all concentration above any and all thresholds to aggressively trea as for example by transplanting a kidney irrespective of the subjects and elevation of the marker above a threshold. .  Absent any disclosed correlation between the levels of hyaluronic concentration in a single cohort of RIFLE 0 (elected species)  and what levels of thresholds  are required to determine subjects at risk of a single cohort of RIFLE I acute kidney injury or a single cohort of RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, based on the single step of identifying an  elevated level of the hyaluronic acid the skilled artisan one cannot envision  the marker concentration and thresholds in all subjects having RIFLE 0 i.e. healthy subjects with various gender/body or subjects afflicted with numerous disease i.e. rheumatoid arthritis, primary biliary cirrhosis and having non injured renal function,  to determine subjects at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, based on the single step of identifying an  elevated level of the hyaluronic acid for  administering treatment for AKI.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  
Response to Applicant arguments
Applicant arguments are moot in view of the modified grounds for rejection.  Nevertheless in response to applicant arguments that a person skilled in the art would have been able to determine threshols as clinically appropriate it is noted that the 112a rejection is for written description not enablement.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea.  Specifically, the claim is directed to altered levels detected in subjects not receiving renal replacement therapy in response to risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury . The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, the claim is directed to an abstract idea, because the step of comparing a level to a threshold to detect an elevated level reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  In addition the step of determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject based on an elevated marker level which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.   Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas See MPEP2106.04(a)(2) since  given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer. Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 

Claim interpretation:
In the broadest reasonable interpretation the claim encompasses a step of treatment for subjects not receiving renal replacement therapy” (preamble) and subjects from which the urine is taken (step a) that can be for example in acute renal injury RIFLE R (also in claim 19) see rejection under 112b.  In addition, applicant states that  that treating even subjects with AKI RIFLE stage 0 is consistent with the specification (see page 7 second paragraph of Remarks 7/2/2021). Thus, while claim 16 recites a step of treatment, the scope of the claim encompasses that  such treatment step is not performed in response to the judicial exception i.e. identify the subject in need for treatment based on the detected level, and therefore, the step of treatment  step does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient.    
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional step recited in the claim: detecting an elevated level of hyaluronic acid in the sample was previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine in the field of diagnostics and biochemical assay methodologies as performing an assay to detect hyaluronic acid in a biological fluid to provide an assay result is taught in the prior art (Singbartl et al. (US 2010/0081148, see below), Cooper et al., (Ann Clin Biochem 1990; 444-451, of record, IDS Reference), Melin et al (Nephrob Exp Nephrol 2006;103:e86-e94, of record, IDS Reference); Laurent et al. (FASEB J. 1992; 6:2397-2404). Such additional step is insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Response to Applicant arguments
Applicant arguments have been considered but not found persuasive
Applicant admits that claims reciting judicial exceptions must recite additional elements to  integrated the judicial exceptions(s) into a practical application in order to be eligible but argues that the instant claims are eligible because the treatment step is performed in response to the judicial exception.  However, in contrast to applicant assertion, the scope of the claim encompasses that  such treatment step is not performed in response to the judicial exception i.e. identify the subject in need for of step c, for acute kidney injury [..] to overcome the 101 rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) pri

Claims 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singbartl et al. (US 2010/0081148 with an effective filing date of 9/26/2008, IDS Reference) and Kellum et al.
Singbartl et al., teach throughout the patent and especially in Abstract, claim 1, a method for  evaluating whether the subject may need future renal replacement therapy which reads on the subject not receiving renal replacement therapy [0065], comprising: (a) obtaining a urine sample from the subject and detecting an elevated level of hyaluronic acid in the sample as compared to a threshold level ([0057]; [0059]; [0064]) for risk stratification, prognosis, classifying and monitoring of the renal status of the subject ([0025]; [0047]; [0065]; claim 1) wherein when the assay result is above a threshold, the subject is determined to have a worsening renal function (Figure 1) and thus treated with for example renal replacement therapy (whole patent) which necessarily treats acute renal injury .  As the renal replacement therapy suggested in the prior art is indistinguishable from that claimed,  it would necessarily be capable performing the same intended uses, treat a subjects with worsening renal function that develops acute renal injury.  Singbartl et al., teach the assay to obtain a measured concentration of HA is performed conventional assays i.e. sandwich assays with ELISA-like  [0065] or dipstick device [0079].  
Regarding claim 19, Singbartl et al., teach in some embodiments, the subjects can have chronic kidney disease that can have normal GFR [0013] or cardiovascular disease which reads on not having acute kidney failure i.e. RIFLE 0, as the instant specification defines acute kidney failure also known as acute renal injury as an abrupt 
Singbartl et al., teach the subject can be stratified in relation to a threshold obtained from a population study as for example normal subjects or subjects recovering from a kidney injury (Figure 1; [0080]); when the assay result is above a threshold, the subject is determined to have a worsening renal function (Figure 1) and thus treated with for example renal replacement therapy (whole patent).  In one embodiment, long term dialysis can be predicted by measuring the HA in a urine sample collected from a patient suspected of having kidney injury/disease [0065] which reads on predicting loss of function.  Singbartl et al., further teach AKI is a sudden wherein sepsis, urinary tract obstructions can cause the onset of AKI, suggesting to one of ordinary skill that subjects with these conditions are at higher risk for AKI. 
Singbartl et al. do not specifically teach selecting a subject  in RIFLE stage O or R and assigning likelihood for progressing to stage I or F within 48 hours.
Kellum et al., teach throughout the publication and especially in Figure 1, the RIFLE classification system wherein RIFLE stages represent AKI patient subpopulations groups with increased severity of renal illness. This classification system has been validated in numerous populations as for example critically ill where AKI occurred in 67% of the patients  with 12% stage R, 27% stage I and 28% stage R, wherein of the patients in R stage, 56% progressed to I or F (page S143, right second paragraph).  Kellum et al., further teach the creatinine levels/GFR/urine output criteria for assigning RIFLE stages in acute kidney injury (Figure 1) and the importance for discovering future biomarkers that could replace or augment the use of functional markers to define AKI before functional decline (page SI 44, middle column). Kellum et al., also teach of initiating renal replacement therapy as for example when patients reach class F of RIFLE (page SI43, middle column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Singbartl et al. to select a subject in various early RIFLE stages as for example RIFLE stage O or R for renal status evaluation because Singbartl et al., teach urinary hyaluronic acid (HA) biomarker as a clinical tool that allows early identification and subsequent stratification of patients with AKI [0005].  One would be motivated to assess the renal function with the RIFLE criteria as measuring creatinine and urine output (to assign a RIFLE stage) was routine and conventional as taught in Kellum.
It would have also been obvious to one of ordinary skill in the art at the time of the invention to assign risk for future acute renal injury within 48 hours based on a HA biomarker threshold that separates subpopulations with higher risks for AKI i.e. I or F i.e. “determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample” because Singbartl et al.,  teach urinary hyaluronic acid biomarker useful for, prognosis risk stratification and monitoring of the renal status of suspected subject  and because the  RIFLE  criteria has been evaluated as a predictive tool for AKI in various risk subpopulations as taught in Kellum (page s143 right column).  Furthermore Singbartl et al. teach in one embodiment, long term dialysis can be predicted by measuring the HA in a urine sample collected from a patient suspected of having kidney injury/disease [0065]. Thus the  teachings of Singbartl et al. read on predicting likelihood for Kellum et al., teach initiating renal replacement therapy i.e. dialysis is practiced in F class patients (page SI43, middle column) and F represents renal failure.
One would be motivated to assign risk for future acute renal injury within 48 hours or within 24 hours, based on a HA biomarker threshold since AKI is a sudden occurrence with an abrupt progression [Singbartl et al., 0034] and because it was hoped in the art that the use of functional markers i.e. urine output and serum creatinine used to define the RIFLE criteria, will be replaced or augmented by the discovery of new injury biomarkers as taught Kellum et al., to allow for prompt treatment.  
It would have been within reasonable expectation of success to one ordinary skilled that a higher level of HA in urine would be shown in those subjects with worsening renal function i.e. I or F stages in relation to a threshold since this marker has been known associated with worsening renal function in  and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
Claims 16 and 19 are rejected under 35 U.S.C. 102(e) as being anticipated by Anderberg et al  (US 2012/0283128, IDS Reference, effective filing date of 2/26/2010)
Anderberg et al teach throughout the patent and especially in Abstract a method for evaluating renal status in a subject and treating (Abstract;0105]), wherein the subjects is critically ill but not in acute renal injury for example in stage 0 [0127] (claim 66) (subjects receiving dialysis were excluded from the study), thus not receiving renal replacement therapy.  Anderberg et al teach performing an assay configured to detect hyaluronic acid (HA) [0018] [0015][0039][0124], on a urine sample [0111][0135] ] with Anderberg et al teach administering appropriate treatment to such subjects, wherein the treatment includes all claimed therapies [0106].    
Anderberg et al teach is silent regarding determining that the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample, wherein the subject is RIFLE 0 or R (claim 19).
It would have  been obvious to one of ordinary skill in the art at the time of the invention to determine that the subject of Anderberg et al is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample, because Anderberg et al teach the risk stratification methods are configured to detect one kidney injury marker[0015] wherein the risk is assigned within for example 48 h from which the bodily fluid sample is obtained [0026] based on the marker level and it would have been with expectation of success that an elevated level of the hyaluronic acid in the sample would be detected because Anderberg et al
One would be motivated to do so to save time and cost for determining the subject is at risk of a RIFLE I acute kidney injury or a RIFLE F acute kidney injury within 48 hours of the time the sample is obtained from the subject, wherein the determining consists of identifying the elevated level of the hyaluronic acid in the sample, to allow for prompt treatment. 
Response to applicant arguments
Applicant arguments are moot in view of the new grounds for rejections.  Nevertheless, in response to applicant arguments that Anderberg et al is not prior art because it has a common provisional, it is noted that the instant application is given a priority date of 11/07/2016 and is a continuation of 15/345,255 which is a CIP of 13/517,244 i.e.  Anderberg. 
Conclusion
All other objections and rejections recited in the Office Action of 4/02/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641